Citation Nr: 1031004	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, to include as 
secondary to the service-connected degenerative disc disease 
(DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from December 1959 to December 
1962, and from January 1963 to September 1980.  He is the 
recipient of, among several decorations, a Purple Heart medal and 
a Bronze Star medal with "V" device.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Detroit, 
Michigan that denied the Veteran's claim for service connection 
for sleep apnea, to include as secondary to service-connected DDD 
of his lumbar spine.


FINDING OF FACT

The Veteran's sleep apnea is shown by the evidence of record to 
have been aggravated by the medication that he takes for the 
service-connected DDD of his lumbar spine.  


CONCLUSION OF LAW

Sleep apnea is aggravated by the service-connected DDD of the 
Veteran's lumbar spine.  See 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006 and 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

For the reasons set forth in the following decision, the Board 
finds that the evidence of record supports the grant of the 
Veteran's claim for service connection for sleep apnea, as 
secondary to service-connected DDD of his lumbar spine.  
Accordingly, the Board finds that any error under the VCAA with 
regard to the Veteran's claim is moot.  No further discussion of 
VA's duty to notify and to assist the Veteran in the development 
of his appeal is, therefore, necessary.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

Additionally, any disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show that a current disability exists that was either (a) caused 
by or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439, 446-
448 (1995).

As an initial matter, the Board notes that the Veteran filed his 
claim for service connection for sleep apnea in August 2006.  
Throughout the appeal, he has maintained that this disorder was 
caused by the service-connected DDD of his lumbar spine.  

Effective October 20, 2006, and thus during the pendency of the 
Veteran's claim, 38 C.F.R. § 3.310, relating to disabilities 
proximately due to or aggravated by a service connected 
disability, was amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amended regulation sets a new standard for claims 
alleging aggravation of a non-service-connected disability by a 
service-connected one.  Although VA has indicated that the 
purpose of the amended regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments in the federal 
register that the changes were intended to place a burden on 
veterans to establish a pre-aggravation baseline level of 
disability for a nonservice-connected disability before an award 
of service connection based on aggravation may be made.  This had 
not been VA's practice, which suggests that the change to 
38 C.F.R. § 3.310 amounts to a substantive change in the 
regulation.  For this reason and as the Veteran's claim was 
pending before 38 C.F.R. § 3.310 was amended, the Board will 
consider his claim under the prior version of 38 C.F.R. § 3.310 
as it is more favorable to the Veteran.

In the current appeal, the Veteran maintains that he has sleep 
apnea as a result of pain medications that he has been prescribed 
for the service-connected DDD of his lumbar spine.

A December 2006 VA examination report reflects a diagnosis of 
chronic central obstructive sleep apnea.  Likewise, a May 2007 VA 
sleep medicine consultation record reflects diagnoses of central 
obstructive sleep apnea syndrome as well as obstructive sleep 
apnea syndrome.  At that time, a recommendation was made for the 
Veteran to continue using his c-pap machine.  Based thereon, the 
Board finds that the Veteran has a current sleep apnea disorder.

The Board will now address the etiology of the Veteran's sleep 
apnea.  Initially, the Board notes that the Veteran's service 
treatment records are silent as to any sleep apnea disorder or 
any other breathing problems relating to his sleep.  Also, the 
Board notes that the Veteran has never asserted that his current 
sleep apnea began in service or is otherwise related to service 
on a direct basis.

Rather, the Veteran has consistently maintained that his sleep 
apnea is the result of a service-connected disability.  
Specifically, in a January 2009 statement, the Veteran asserted 
that his sleep apnea was secondary to his service-connected 
hypertension.  [Service connection for hypertension, and a 
noncompensable rating for this disorder, has been in effect since 
October 1, 1980.  A compensable evaluation of 10% for his 
hypertension has been in effect since March 21, 2001.]  

The above-noted May 2007 sleep medicine record, as well as 
several other treatment records in the claims file, reflect 
diagnosed hypertension.  Based thereon, the Veteran was provided 
with a second VA examination in March 2009 to clarify whether his 
hypertension may have caused or aggravated his sleep apnea.  
According to the March 2009 VA examination report, and a May 2009 
addendum, the examiner opined that the Veteran's sleep apnea was 
not caused or aggravated by his hypertension.  In the May 2009 
addendum (requested by the RO to clarify the examiner's reasoning 
for his conclusion), the examiner explained that his opinion was 
based on a review of the most up-to-date medical literature 
(noted as of January 2009), which did not reflect that 
hypertension is a risk factor for sleep apnea.

The Board finds the above March and May 2009 VA examiner's 
opinions to be the most probative evidence of record regarding 
the relationship between the Veteran's hypertension and sleep 
apnea.  As noted by the examiner in his May 2009 addendum to his 
opinion, he found no support in current medical literature 
suggesting that hypertension is a risk factor for sleep apnea.  
The Board finds such rationale to be an adequate basis for the 
examiner's opinion.  Also, the Board notes that none of the 
Veteran's treatment records for his sleep apnea or his 
hypertension suggest any etiological relationship between the two 
conditions.  

In this regard, the Board acknowledges that the Veteran submitted 
a January 2009 letter from Dr. J.K., a private physician who has 
treated the Veteran since at least 1993 (per records associated 
with the claims file dating back that far), and that Dr. J.K. 
opined in his brief letter that the Veteran's sleep apnea is 
directly related to service and is related to his service-
connected hypertension.  The Board finds, however, that the 
opinion provided by Dr. J.K. has far less probative value than 
the opinion of the VA examiner discussed above because, among 
other reasons, it provides absolutely no rationale for the 
conclusions provided.  In particular, the physician referenced no 
medical literature or any of the Veteran's own medical records.  

Further, the Board acknowledges the Veteran's lay contention that 
his sleep apnea is secondary to his service-connected 
hypertension.  The Board finds, however, that the Veteran, as a 
lay person, is not competent to opine as to matters requiring 
medical expertise, such as etiologically linking his hypertension 
to his sleep apnea.  See Jeandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Moreover, the Board has considered the Veteran's (made in his 
August 2006 informal claim) that his sleep apnea is caused by his 
prescribed pain medications for his service-connected DDD of the 
lumbar spine.  See also Notice of Disagreement, June 2007.

Specifically, the Veteran reported in a January 2007 statement in 
support of his claim that he was first prescribed Vicodin and a 
fentanyl patch to treat his DDD of the lumbar spine around 
September 2002 at a private facility.  The Board notes that there 
are several private treatment records in the claims file 
reflecting treatment for complaints of low back pain dating back 
to at least April 2000, at which time the Veteran was prescribed 
Vioxx and physical therapy.  VA and private treatment records 
reflect that the Veteran has been prescribed, among other 
medications, Vicodin and similar narcotic pain medications to 
treat his back pain since February 2001.  See, e.g., Private 
Treatment Records, February 2001, February 2003, August 2005, 
August 2006; see also VA Treatment Record, June 2007.  Also, VA 
and private treatment records reflect that the Veteran has been 
prescribed a fentanyl patch since September 2002.  See, e.g., 
Private Treatment Records, September 2002, February 2003; VA 
Treatment Records, April 2004, June 2007.

The December 2006 VA examination report reflects the examiner's 
opinion that, although the Veteran's sleep apnea was not caused 
directly by his narcotic or analgesic pain medications for his 
back, it was at least as likely as not aggravated by them due to 
respiratory center depression.  Similarly, an August 2006 private 
opinion, again from Dr. J.K., reflects that he opined that the 
Veteran's sleep apnea was "exacerbated" by his narcotic pain 
medication, but that the Veteran had been unable to tolerate his 
pain when his medication was lowered.  Also, the May 2007 VA 
sleep study record indicates that "use of a fentanyl patch might 
be a contributing factor to the presence of his central apnea."

In light of the above medical evidence, the Board finds that the 
preponderance of the evidence shows that the Veteran's sleep 
apnea is aggravated by his service-connected DDD of the lumbar 
spine.

The Board acknowledges that a January 2006 VA pulmonary 
consultation report relating to the Veteran's sleep apnea 
reflects a notation that his sleep apnea "may be related to 
[prescribed] narcotic use," and that the March 2009 VA 
examination report includes a recommendation to "evaluate his 
narcotics use as a possible contributing factor to his central 
sleep apnea."  The Board notes, however, that medical opinions 
merely noting a possible etiological relationship generally have 
no probative value.

For the above reasons, the Board finds that the evidence is in 
favor of granting the Veteran's claim for service connection for 
sleep apnea as secondary to DDD of the lumbar spine.  38 C.F.R. 
§§ 3.310 (2006).


ORDER

Entitlement to service connection for sleep apnea as secondary to 
service-connected degenerative disc disease of the lumbar spine 
is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


